EXHIBIT32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 * In connection with the Annual Report of QSGI INC (the "Company") on Form 10-K for the year ended December 31, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Marc Sherman, Chairman of the Board, Chief Executive Officer, Chief Financial Officer and Chief Accounting Officerof the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: July 23, 2010 /s/ Marc Sherman Marc Sherman Chairman of the Board, Chief Executive Officer, Chief Financial Officer & Chief Accounting Officer · A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act of 2002 has been provided to QSGI INC. and will be retained by QSGI INC. and furnished to the Securities and Exchange Commission or its staff upon request.
